Citation Nr: 0616706	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1966 to May 1969.  

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In the course of appeal, by a May 2003 rating action, 
a decision review officer granted an increased evaluation to 
70 percent disabling for the entire appeal period. 

The Board in December 2005 remanded the case for additional 
development inclusive of a contemporaneous VA examination.  
The case now returns for further review.  

The issue of a total rating based on individual 
unemployability by reason of service connected disability is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).

The appeal arises from a December 2001 RO rating action 
granting an increased evaluation for PTSD to 50 percent 
disabling.  The veteran was not afforded a VCAA notice letter 
prior to that adjudication, or since that time.  
Unfortunately, this was not noted on initial review of the 
case leading to the prior remand and was not noticed while 
the case was otherwise undergoing remand development.

Legal precedent does not permit the use of decisional 
documents (statements of the case, rating actions, etc.) to 
serve as proper VCAA notice documents.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  Thus, in 
view of the status and posture of this claim, remand is 
dictated.   

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and satisfy all VCAA notice obligations 
in accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006);  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and 
in accordance with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005); the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  As 
such, the RO must provide a VCAA notice 
letter which notifies the veteran of the 
specific evidence needed to support his 
increased rating claim.  It most also 
notify the veteran of the respective 
roles of VA and the veteran in 
development of his claim, must ask him to 
submit all evidence in his possession in 
support of his claim, and must inform him 
that it is ultimately his responsibility 
to see that pertinent evidence is 
obtained.  Pursuant to Dingess/Hartman, 
the letter must address all five elements 
of a service connection claim, to the 
extent appropriate:  1) veteran status; 
2) existence of a disability; 3) a 
connection between service and the 
disorder which is the basis of claim; 4) 
degree of disability; and 5) effective 
date of the disability.  Any responses 
received should be associated with the 
claims folder.  Any necessary additional 
development indicated by any response to 
the notice letter should be undertaken.  

2.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed claim.  If a 
complete grant of the benefits sought is 
not afforded the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






